Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2020 has been entered.

Response to Arguments
Applicant's arguments filed 8/10/2020 have been fully considered but they are not persuasive.  
The applicant argues that the claimed amount of taggant is the amount of taggant after the adhesive composition has been applied and the carrier, vehicle, or solvent has been evaporated. 
First, the claim does not indicate that the amount of organic taggant is after the composition has been used.  In particular, the claim is directed to an adhesive composition and further indicates the intended use of the compositon.  The broadest reasonable interpretation would include the adhesive composition that could be used for other intended uses and would therefore include any carrier, vehicle, or solvent.
Second, as indicated in the rejections below, the specification does not provide support for the interpretation that the taggant concentration is after evaporation of the carrier, vehicle, or solvent.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9, 11-16, 18, 42, and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant has argued that limitation, “the organic taggant is present in the composition at a concentration ranging form 0.5 ppmw to 1.0 % wt %” must be interpreted to mean the concentration of the taggant after the carrier, vehicle, or solvent 
A process for authentication of a tobacco product is also disclosed, the process including the steps of marking the tobacco product with a taggant composition comprising an organic, fluorescent taggant and a carrier for the taggant. (Abstract, emphasis added).

The specification continues to discuss the composition in terms of an organic taggant and a carrier.  Including paragraph 0028 and 0037, which state:
In a further form, the carrier is selected from the group consisting of inks, adhesives and varnishes, and the organic, fluorescent taggant is present in the taggant composition at a concentration of between about 3 ppmw and about 50 wt %. [0028]

In a further for, the carrier is selected from the group consisting of inks, adhesives and varnishes, and the organic, fluorescent taggant is present in the taggant composition at a concentration of between about 0.5 ppmw and about 1.0 wt %. [0037]
It is clear from these disclosures that the applicant did not intend the disclosure of 0.5 ppmw to 1.0 wt % to be the taggant without the carrier. 
Claim 11 indicates that same concentration on a tobacco article.  Although the applicant argues that this is the final concentration after a carrier is evaporated, the specification states:
According to this aspect of the invention, the carrier can be selected from the group consisting of inks, adhesives and varnishes, and the organic, fluorescent taggant is present in the taggant composition at a concentration from about 0.5 ppmw to about 1.0 wt %, or from about 1 ppmw to about 100 ppmw, or from about 3 ppmw to about 50 ppmw. [0082] 

Advantageously, the taggant composition comprises an organic, fluorescent taggant as described in detail above, in an adhesive carrier and is disposed on a tobacco product component.[0083]

These statements indicate that the composition includes “in an adhesive carrier” and is not a concentration after application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, 11-16, 18, 42, and 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
As currently claimed it is unclear if the adhesive composition comprising an organic taggant compound includes a carrier.  If the organic taggant composition does not contain a carrier, the claim should be amended to include this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barreto (US 2005/0099475).
Regarding claims 1-5, 7, 9, and 46, Barreto discloses an edible invisible ink containing a compound such as quinine (i.e. a stokes shift taggant, 0031) that fluoresces in the visible spectrum when illuminated with UV light.  The ink can contain 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the case of claim 1, the prior art is capable of being used for gluing a first portion of a material to a second portion of material to form a seam, tack line, or both because it is the same material as claimed.
Barreto discloses using up to 1% by weight quinine (0035).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16, 18, and 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumiya et al. (US 7,938,124), and Barreto (US 2005/0099475).
Regarding claims 11, 12, 14, 15, 42, 44, 45, and 47, Izumiya et al. also disclose that it is known to add flavoring materials to seam glue that is used to glue the opposite sides of cigarette wrapping paper together during formation of a cigarette, and that flavoring material is known to be added to this seam glue (EVA, PVA [polyvinyl acetate], or CMC glue, col. 13, 45-59).  Izumiya et al. also disclose that using fluorescent substances to detect defects, for instance the non-uniformity of the fluorescence upon exposure to UV light, is known (col. 1, 52-64).  It would have been obvious to one of ordinary skill in the art at the time of invention to use flavor in seam glue, and it would have been obvious to use a fluorescent compound in the seam glue because Izumiya et al. disclose using fluorescent compounds in flavor materials to allow inspection of those materials.
Izumiya et al. do not disclose the fluorescent material beyond indicating that several different fluorescent materials can be used for inspecting different features or regions.  Barreto discloses an edible invisible ink containing a compound such as quinine (i.e. a stokes shift taggant, 0031) that fluoresces in the visible spectrum when illuminated with UV light.  Although Barreto is not in the same field of endeavor (i.e. tobacco products), the invention of Barreto is applicable to the same problem as the instant application and that of the prior art, of producing fluorescent markings that are invisible to the eye of a user.  It would have been obvious to one of oridany skill in the art at the time of invention to use the fluorescent compound used by Barreto as the fluorescent material in the invention of Isumiya et al. because it would have been 
Although Izumiya et al. and Barreto does not expressly disclose that the compositions are capable of decomposing to primarily carbon dioxide and water upon pyrolysis or combustion, it would have been inherent that the polyvinyl acetate flue disclosed by Izumiya et al. and the fluorescent compounds discussed by Barreto would have produced primarily carbon dioxide and water under certain conditions (for complete combustion) as the compounds listed are organic compounds composed of almost entirely carbon, hydrogen, and oxygen.  Furthermore, the compounds disclosed by Izumiya et al. and Barreto are the same as instantly claimed, and therefore must combust to form carbon dioxide and water as claimed.
Barreto also discloses using up to 1% by weight quinine (0035).  
Regarding claim 18, Izumiya et al. illustrate that the seam (i.e. overlap of wrapper material) is longitudinal (see figure 5, where the seam is shown as the section between the dotted line and the solid longitudinal line below it).

Claims 13 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumiya et al. (US 7,938,124) and Barreto (US 2005/0099475) as applied to claim 11 above and in further view of Verbakel (US 3,111,950).  
Izumiya et al. disclose making cigarettes, but does not disclose seam glue applied to cigars.  However, it is notoriously well known to use glue to adhere the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Michael J Felton/           Primary Examiner, Art Unit 1747